Mr. Justice Burroughs delivered the opinion of the court. This was an action on the case by the appellant, Charles A. Nichols, against the appellee, Ezra A. Shaw, to recover damages, which the former claimed he had sustained by reason of certain slanderous statements alleged to have been made of him by the latter. The appellee denied making the statements and the jury found a verdict in his favor, upon which the Circuit Court of Champaign County, where the case was tried, after having denied appellant’s motion for a new trial, gave judgment. The appellant prosecutes an appeal to this court from the judgment, and to effect a reversal thereof argues that the court erred in ruling upon the evidence and instructions, and that the verdict is not supported by the evidence. We have carefully read and considered all the evidence and all the instructions and the rulings of the trial court complained of, and upon due consideration thereof, are of the opinion that the evidence supports the verdict, and that the rulings of the court are all fair and in accordance with the law of the case, and therefore the judgment ought to and will be affirmed. Mr. Presiding Justice Wright, having presided at the trial of this case in the Circuit Court, took no part in the decision of it in this court.